      Case 1:15-cr-00536-PGG Document 1110
                                      1109 Filed 12/14/20
                                                 12/11/20 Page 1 of 2




                                                                                    Avi Weitzman
                                                                                    Direct: +1 212.351.2465
                                                                                    Fax: +1 212.351.5265
                                                                                    AWeitzman@gibsondunn.com


December 11, 2020                             December 14, 2020

VIA ECF

The Honorable Paul G. Gardephe
United States District Judge for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007-1312

Re:    United States v. Kaleil Isaza Tuzman, S8 15 Cr. 536 (PGG)



Dear Judge Gardephe:

We respectfully submit this letter on behalf of Kaleil Isaza Tuzman. First, he would like to
convey his gratitude to the Court for allowing him to be with visit his family in
Massachusetts for Yom Kippur in late September 2020.

Mr. Isaza Tuzman respectfully requests the Court’s permission to visit family in the District
of Massachusetts for Hanukkah, from December 18 through 21.

If this leave request is granted, Mr. Isaza Tuzman would stay with his father Luis-Orlando
Isaza in Easthampton, MA, and with his sister Intiya Isaza-Figueroa in Charlestown, MA.
Mr. Isaza Tuzman has stayed with each of these family members on previous religious
holiday visits since 2016. All other terms and conditions of home detention would remain in
place during his leave, and Mr. Isaza Tuzman would remain at all times under the
supervision of Pretrial Services.

This request has been communicated to Pretrial Services, which responded as follows: “As
per our office policy, our office objects to out-of-district travel requests. This objection is
general and not specific to Mr. Isaza Tuzman, who has remained compliant with supervision
and has traveled without incident many times in the past. If this is approved, it will be
entered into his schedule.”

Mr. Isaza Tuzman has previously traveled to Massachusetts and other locations for religious
and family events, with the Court’s permission. See, e.g., ECF Nos. 125, 441, 758, 952,
1033, 1089, 1104. In these cases and every other time Mr. Isaza Tuzman has traveled
outside this District as permitted by the Court, he has left and returned without incident.
      Case 1:15-cr-00536-PGG Document 1110
                                      1109 Filed 12/14/20
                                                 12/11/20 Page 2 of 2




December 11, 2020
Page 2



The government objects to this leave request, as it has to Mr. Isaza Tuzman’s prior such
requests.

We thank the Court for its consideration.

Respectfully submitted,

/s/ Avi Weitzman

Avi Weitzman


cc.    All Counsel of Record (via ECF)
       Officer John Moscato, U.S. Pretrial Services (via E-mail)
